Case 3 aecbhbhs sulle CoRR Pipi iahtohty Ciel Qi 4 Page ID #272

EAST ST. LDUIS AIVISIon

SC IAMAINE Williams RIqusa
PlaintifS,

~V~ | Ciyit AChow © 15-Sa5-SMY- MAB

ALEX Mpll, eal,

DefewDauts. '
MBTIDN FDR APPDINTMENT
DF CDUNSEL

Now Comes plainsti fP, Samawe. Willams, PRD Se AND
he homloly MpVES His Court PoRsvAaAnt to QVU.S. 6. SIUSLALA,
Respectollyy REquestio 0, that his HowoRable Covert ADpowt him
Coons is The fortheRAwed of this Civil Athow.

IN Support there ok planstif? shrtes :

4). That ob QMaReh, Adliothis howsrable Moved puRguawt $0
Fedegal Roles of Civil Proce Dupe 488) AWOo Covsel: Dated plain
“FiPE Ss Case Aloe, with SeveRal oThERS, Appoint ie AS Covnse! thé
Lawfiam oF Loevy 4 LoEvy (sarah Grady).
Case 3:15-cv-00523-SMY-MAB Document 68 Filed 10/15/19 Page 2of4 Page ID #273

Jd). That py SL MAY, ADI9 plaiwhf Received via U.S. MAL A
Letter, Report awd ReCOMMEeNDaAhoeS, With A MEMDRAWDUM AND
DROeR fam Lotvu) + Loev » AWA Staci M.Yawbdle, Severtio)
plaushtf’s Claims AvO bis legal Be pReseptntion.

3. That ver ad) Dm howPReD awd went, Days have Past wrth
Nd DYER ConRespondencé {Rom Yne Court of Another MOREL, 48
U.S.C. S191S5€ed(45 pvthsaizes this Court ts vse it's Drecretion w
De terme wine Whether DR Wot to Appoint Covnsel So AW WDigerst
PERSDD REquestino, Appont met rf Counse|.

4») Theat planstif$ iS AW IBDi gent (aa) Thins NE YEAR BID APa CAN-
Ames Gan with a }\* aRADE EDvC ation at best, He 18 DeleaRNeD 1
Civi) lifraatipn ,

3. That loci INCARCERATED vill oneatly binDER AWD Ab soMe
poiat prolnili ‘ plants? Rom Litioyati wey Ais CAUSE. Asi¥ will ipvalve
the hawPliwo pf centain DISCDVERD) MateRials A wmate ys, ot Allow)
“ED TDhavé posses oR SEE. The EXAMINATION AND CRS EXAMI NAT ON
bD wwitvesses AS well as the Complerrty of CeRYAID leaal ISSBES
Thak ARISE Yorpuely ne nation.

®). That plat is under Docor's CARE AND TAHiNe MEDICAtDN
for De ppRESSIDN ) Bi-polar Oisorder tat RENDERS im wea pale
ef Niki ast po Ts CASE.
Case 3:15-cv-00523-SMY-MAB Document 68 Filed 10/15/19 Page3of4 Page ID #274

). Theat avers tne Dat la Challenges loeins INCARCERATED PRESENIS
ot to Mewtion the uspReOietboility oY PRISON IN KENERAl, awenhe
Mental health of the plaustiff ANU) NEM ps Made ‘ou Ola wri ft 40 It-
“Laat, Tis Cause willOwle Delavy ADDR Coustate Hars Court.

WHERETDRE , plaisitif praus that tos Honomalcle Court wl
AAAWt his Motion foR Appointment ot Conse | ISSUING, AN
ORDER fb COUNSE| to bE ApPoINYED AND 188 A SATUS LP-
-Onte OF the Case Pale, AWD AN DINER Reliefdhe Court
DEEMS ADEG UAYE AND spst. |

Respectsthy Splomitted ,
‘a lapis ot Lovie an
Dated: 10/15/19 Sanne Williams PBIB
Hill Correctional Center
P.D. BK BAF
Galesburo, Il). widD!

STATE OF ILLINOIS
County of Kuor

SIGN AND ArvesteD BEeroRe ME oN)
HE [STH of OCTOBER Z0iG SY fiMEAwe

  

 

SALLY A HUFFER
2 OFFICIAL SEAL
suit lel Notary Public, State of Illinois
My Cammission Expires
December 26, 2022

 
  

 

 

 
case ate ab ike i ee a e7to Ste 40

FORTHE SDUTHEAN are Bi BEET NES * Pa0°'D #278
EAST SY. LDUIS DIVIST ON

OAMAINE Will a

\V3- Civil Attion * 15-93-SMY-MAG

ALEX Mo\\, et ab» sau:

 

PADD DF SERVICE
TD: Meow Oiler bdiRasa Tor UNMEd Sintes Dati use Staer
Assistant AttoRWEU General M. Yaudie. U.S. District Court
5bdo Sovtn Secowd skeet For the Sov ther pistaiet of Liliwss
Sprimaf ial, Tilmois LAFO| East St.Louis Divisior

Please tate wotice that 0 oR before ISactoloeR, ADIA ,
have the St Dlipwinss, Opcuments E-S\ leo Laon the Law Lilonatiny here at the
Will Cormectional Center: (D Motion For Appointment pt Couns

Porsuank 40 A8USC SIA, BUS.C. Ibal, OF FES TLCS 5/104, T Déelare vwlER
pevalt., oF perpry thay am the Named parity ithe aloove. ACtions, that

have READ the Alone Documentid andthe imfoRMation CoubwED theRErw Is
deve AND CoRRECK. EkecuteD pw 15 DttoloeR, adI4

STATE GE ILLINOIS 7 m
COUNTY OF KNOX Respeckhblinsvomitted,
SIGNED AND ATTESTED BEFOEE we

On HE jSTR OF oC TOBE 201g
BY

a Inonaime Lithamp

g | oe +
Tamaine Willams Ria
SALLY A KHUFFER

aes oo ACIAL SEAL fe CorRechinnal temtet
agit Notary Public, State of Illi

   
 
 

 

My Commission Expired. DSK, | HDD
AleslovBs: Tle WIND,

ex id Dacember 26, 2022
